Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   August 11, 2015

The Court of Appeals hereby passes the following order:

A15A1113. CARTER v. GEORGIA DEPARTMENT OF PUBLIC SAFETY.

      Appellant Wilbert Alexander Carter has moved to remand this case to the trial

court with leave to reappeal. Carter originally brought suit against two additional

defendants, Walker and Copeland, but he asserts that he voluntarily dismissed the

individual defendants before the trial court entered the order appealed from.

However, upon the docketing of the appeal in this court, no order dismissing Walker

appeared in the record, and the appeal was dismissed because claims remained

pending below and the appeal therefore was interlocutory. Carter filed a motion for

reconsideration and a motion to supplement the record to include Walker’s dismissal.

We granted those motions and reinstated the appeal. But Carter has now filed the

motion before us, asserting that “[t]he order dismissing Walker cannot be located with

the trial court and the previous trial court judge has since retired.”

      If no dismissal of Walker was ever entered on the record, the trial court’s

original order appealed from was not final, and Carter was required to follow the

interlocutory appeal procedure set forth in OCGA § 5-6-34 (b). We therefore lack
jurisdiction over this appeal until a final order is entered below. For that reason, this

appeal is once again DISMISSED and Carter’s motion is DENIED.

                                         Court of Appeals of the State of Georgia
                                                                              08/11/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.